DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending as amended on 2/12/2021. Claims 1-7 and 10-17 stand withdrawn from consideration
The new grounds of rejection set forth below are necessitated by Applicant’s amendment filed on 2/12/2021. In particular, claim 1 been amended to exclude BPDA residues, and claim 21 has been added. Therefore the scope of the claims is now different from what it was at the time of the preceding Office action. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 103
Claims 8, 9 and 18-21, is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriyama (JP 2008/074991; English machine translation submitted by Applicant on 11/24/2020 cited herein) in view of Koike et al (JP 2004/035347; included machine translation cited herein), Harris et al (US 3502625) and Hasegawa (US 2012/0270999).
As to claims 8, 20 and 21, Moriyama discloses producing a polyimide film suitably used for optical applications [0001] by preparing a polyamic acid solution from diamine and dianhydride [0044]. The polyamic acid disclosed by Moriyama is a 
With regard to the presently recited organic solvent, Moriyama names several suitable solvents to be used in [0048], all of which are organic. Moriyama further exemplifies producing a polyimide precursor (polyamic acid) solution utilizing DMAc (example 1) and NMP (example 2) as solvents, both of which are organic solvents. 
With regard to film formation, Moriyama discloses applying the polyamic acid solution onto a support (thereby forming a coating as presently recited) [0051]. Moriyama discloses imidizing the polyamic acid, including by thermally dehydrating [0052], which corresponds to imidizing by heating as presently recited. Moriyama further discloses a step of stretching the film [0051]. The stretching must be performed, as presently recited, either before imidizing on the polyamic acid film or after imidizing on the polyimide film, as there is no other possible option. 
Moriyama teaches that when used for an optoelectronic composite circuit or optical disk substrate, it is preferable that the birefringence of light having a wavelength of 550 nm is from -0.01 to 0.01, and that it is possible to achieve the desired low birefringence by reducing the stretching ratio [0027]. 
However, Moriyama fails to specifically teach including inorganic particles as presently recited. 
Koike discloses that an optical material made of a polymer resin is generally lighter weight and lower in cost and superior in processability and productivity compared to optical glass [0003], but that conventional polymeric materials exhibit birefringence [0004]. Koike teaches that in various processes for forming optical resins into optical devices in which a force is exerted to orient a main chain, such as stretching, a birefringence occurs, and there is an increasing need to avoid such problems [0014-15]. Koike teaches a method for producing strontium carbonate having an orientation birefringence, and using it to provide non-birefringent optical material containing the particulate strontium carbonate [0001]. In particular, Koike teaches utilizing a technique known as crystal doping in which the orientation birefringence of a polymer resin and inorganic fine particle cancel each other out [0020-21]. The long axis (major axis) of the strontium carbonate has a refractive index of 1.520 [0056], which is smaller than the refractive indices of each of the other optical axis directions (i.e., directions perpendicular to the major axis) [0055, 0080]. 
In light of Koike’s disclosure, the person having ordinary skill in the art would have been motivated to add strontium carbonate particles to a polymer (crystal doping technique) in order to reduce birefringence in an oriented polymer which is intended to prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.
As to the recited water content:
Moriyama discloses [0048] utilizing an organic solvent to prepare the polyamic acid solution, and does not disclose any use of water in the solution. Additionally, Moriyama exemplifies carrying out the preparation of polyamic acid under a nitrogen atmosphere [0061]. Given the nitrogen atmosphere and absence of water in Moriyama’s disclosure, one having ordinary skill in the art would have reasonably concluded that water is to be excluded when carrying out the process of Moriyama. However, Moriyama fails to specifically teach a water content of 1000 ppm or less. 
Harris teaches a polyimide prepared by reaction of diamine and dianhydride to provide film forming aromatic polyimides (col 1, lines 19-25). Like Moriyama, Harris discloses reaction of dianhydrides and diamines in an inert solvent, including NMP and DMAc, to produce polyamic acid. Harris teaches that water may react with dianhydrides 
In light of Harris’ disclosure, the person having ordinary skill in the art would have been motivated to carry out the synthesis of polyamic acid utilizing reactants and solvent which do not contain water in order to prevent reaction with dianhydride and hydrolysis of polyamic acid. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyamic acid solution according to modified Moriyama utilizing anhydrous conditions which reduce the content of water, including conditions which reduce water to a content below the presently recited maximum of 1000 ppm. 
As to the presently recited size shrinkage ratio:
According to the instant specification, in general, size shrinkage is observed in the in-plane direction of polyimide films, and that in a polyimide film having a size shrinkage of 0.1% or more, it is clear that the polyimide film is a stretched film [0027]. Given that modified Moriyama suggests a stretched polyimide film having a substantially similar structure as the presently recited and disclosed polyimide, and given the teaching in the instant specification that size shrinkage is generally observed in stretched polyimides, there is reasonable basis to conclude that modified Moriyama suggests a polyimide film having a size shrinkage as presently recited. 
As to the presently recited total light transmittance:
Moriyama teaches that the polyimide film can be suitably used for optical applications [0001, 0053], but fails to specifically teach the total light transmittance of the film. 
Hasegawa also discloses an optical film [0001], and teaches that the optical film is required to have high transmittance in the whole wavelength range, preferably 87% or more total light transmittance [0058]. In light of Hasegawa, the person having ordinary skill in the art would have been motivated to increase the light transmittance of a polyimide optical film in order to improve the suitability of the film for optical applications, including to 87% or higher total light transmittance. Given that Moriyama intends the polyimide film for use in optical applications, it would have been obvious to the person having ordinary skill in the art to have prepared a polyimide film according to modified Moriyama having any appropriately high light transmittance, including above the presently recited minimum of 80% at a 10 micron thickness, in order to improve suitability of the film for its intended application.
As to claim 9, modified Moriyama suggests a film according to claim 8, as set forth above. As evidenced by Moriyama’s example 1, heat treatment at 200 C is sufficient to thermally imidize polyamic acid to form a polyimide [0062]. Moriyama teaches a process wherein a coating film is dried at temperatures up to 220 C before stretching [0051]. There is reasonable basis to conclude, therefore, that Moriyama teaches a heating step which results in imidizing of the polyimide precursor resin coating film prior to stretching.
As to claim 18, modified Moriyama suggests a film according to claim 8, as set forth above. As established above, Moriyama teaches that the diamine component of the polyamic acid is 9,9-bis(4-amino-3-fluorophenyl)fluorene, and can further include other diamines, including 2,2’-ditrifluoromethyl 4,4’-diaminobiphenyl (TFMB) [0038, 0045], which is named as a preferred diamine for reducing water absorption [0039] and 1 and wherein the TFMB residue corresponds to instant R2 having a formula (2). Alternatively, modified Moriyama suggests a precursor according to instant general formula 3’ wherein the 6FDA residue corresponds to instant R5 and the diamine residues (e.g., 9,9-bis(4-amino-3-fluorophenyl)fluorene and TFMB) correspond to instant R6. 
As to claim 19, modified Moriyama suggests a film according to claim 8, as set forth above. As established above, Moriyama teaches that the diamine component of the polyamic acid is 9,9-bis(4-amino-3-fluorophenyl)fluorene, and can further include other diamines, including 2,2’-ditrifluoromethyl 4,4’-diaminobiphenyl (TFMB) [0038, 0045], which is named as a preferred diamine for reducing water absorption [0039] and CTE [0040]. Moriyama further names several suitable dianhydrides, including hexafluoropropylidenebisphthalic dianhydride (6FDA) [0047]. Therefore, given that modified Moriyama suggests a polyimide film from entirely aromatic monomers (e.g., 9,9-bis(4-amino-3-fluorophenyl)fluorene, TFMB, and 6FDA), modified Moriyama suggests a polyimide film wherein 100% of hydrogen atoms are bound to an aromatic ring, which falls within the range recited in claim 19.

Response to Arguments
Applicant's arguments filed 2/12/2021 have been fully considered.
With regard to the IDS, it appears the copies of the missing foreign patent documents have been uploaded to the IFW. The references have been considered.
Applicant’s argument that the rejection over modified Simone has been overcome by the amendment to the claims is persuasive for the reasons set forth by Applicant. The rejection has been withdrawn. However, the claims are not in condition for allowance in view of the new rejection over modified Moriyama. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346.  The examiner can normally be reached on Monday to Friday, 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RACHEL KAHN/Primary Examiner, Art Unit 1766